DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Amendment filed February 7, 2022 is acknowledged.
Claims 1-3, 5, 7-9, 11, 14-15, 17, 19-20, 24, 27, 29-30, 36, 38-39 and 43 are pending. Claims 1-3, 7-8, 14-15, 17, 19-20, 27 and 29 are being examined on the merits. Claims 5, 9, 11, 24, 30, 36, 38-39 and 43 are withdrawn.  

Response to Arguments
Applicant’s arguments filed February 7, 2022 have been fully considered.

The following objections and rejections are withdrawn in view of Applicant’s arguments, 
and the current amendments to the drawings, specification or claims:
	
	Objections to the Drawings
	Objections to the Specification – Sequence Listing incorporation-by-reference paragraph
	Objections to claims 1, 15 and 17
	Rejection of claim 29 under 35 USC § 112(d)

Rejection of claims 1-3, 7-8, 14-15, 17, 19-20, 27 and 29 under 35 USC § 112(b), indefiniteness
	Applicant has amended claims 1, 17 and 29 to address the 35 USC § 112(b) rejections. 
As to the rejections of claims 17 and 29, the amendments have overcome the respective rejections, and these rejections are withdrawn.
As to the rejection of claim 1 and the corresponding subject matter in its dependent claims, the amendments have overcome the rejection of record, but have introduced new indefiniteness issues, discussed below. The Examiner has suggested claim amendments to address the new rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-8, 14-15, 17, 19-20, 27 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites the limitations “(a) … allowing the probes to hybridize to their respective ones of the different target sequences” and “(e)(i) … sequences capable of hybridizing to complementary sites in one of the target sequences”. The meaning of these limitations is unclear. Specifically, it is unclear which and how many sequences each probe is hybridizing to. Since the ordinary artisan would not be able to determine the metes and bounds of the claim, it is indefinite. 

Claims 2-3, 7-8, 14-15, 17, 19-20, 27 and 29 depend directly or indirectly from claim 1, and consequently incorporate the indefiniteness issues of claim 1.

	The Examiner suggests amending claim 1 step (a) to recite “(a) contacting the sample with the two or more padlock probes and allowing each padlock probe of the two or more padlock probes to hybridize to its respective target sequence, if present;” and amending claim 1 step (e)(i) to recite “(i) 5’ and 3’ end sequences, wherein each end sequence is capable of hybridizing to a corresponding complementary site in the same target sequence, the target sequence being different for each padlock probe …”. 


Conclusion
Claims 1-3, 7-8, 14-15, 17, 19-20, 27 and 29 are being examined, and are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637